Title: From Jonathan Trumbull, Jr. to Thomas Edwards, 7 July 1783
From: Trumbull, Jonathan, Jr.
To: Edwards, Thomas


                        
                            sir
                            Head Quarters 7th July 1783
                        
                        In Consequence of the late unhappy Irregularities of some of the Continental Troops in Phila. Genl How is directed to
                            march with the Detachments under his Command to that City—where he is to enter into an Investigation of the Circumstances
                            & Motives of this Affair—in Doing this it is probable it may lead to a Crimination & Trial of some
                            Officers & others in the Military Line, which, from the Connection ther may be with the Civil, will require that
                            the procedure should be conducted with propriety, regularity & Delicacy.
                        His Excelly therefore thinkg it best—Requests that you will proceed immediately to Phila. where you will
                            report yourself to Maj. Gnl Howe, & in the Execution of your Office, afford him every Assistance in your power, in
                            conductg the unhappy Business committed to his Charge.
                        Before you sett off you will be so good as to call at Head Quarters. I am &c.
                        
                            J. T——ll
                        
                    